Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Claim Rejections - 35 USC §101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims currently are drawn to a system defined merely by software or terms synonymous with software such as logic which is not a concrete thing, parts, or certain devices.  In this case, claim 12 recites a system for detecting a risk of collision between a motor vehicle and a secondary object situated in traffic lanes, wherein the system consists of a number of components: “a module for detecting a secondary object,” “a module for determining a danger area,” “a module for checking whether coordinates of the object are situated in the danger area,” and “a module for estimating a time to collision” which are merely software components.  Because the claim does not fall in to one of the four categories of invention as defined in MPEP 2106, the claims are not eligible for patent protection and should be rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC §112 Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 	(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a module for detecting secondary objects…,” “a module for determining a danger area…,” “a module for checking, for each objected detected by the radar, whether coordinates of the object are situated in the danger area…,” “a module for estimating a time to collision.”
Because this/these claimed limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As mentioned herein above, the claim elements: “module” is a means plus function limitation that invokes 35 U.S.C. 112(f) paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. There is no description of a computer, or a processor that is programmed to sufficiently perform the claimed functions, which would be required to support the claimed specialized functions.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites the claimed elements: “a module for detecting secondary objects…,” “a module for determining a danger area…,” “a module for checking, for each objected detected by the radar, whether coordinates of the object are situated in the danger area…,” and “a module for estimating a time to collision.”
The specification merely repeats the functionality found in the claim language (e.g, a function of detecting objects in a determined danger area...; a function of determining a danger area based on the boundary lines of the main lane and a width of the main lane…, a function of checking, for each objected detected by the radar, whether coordinates of the object are situated in the danger area…, and a function of estimating a time to collision.)  The specification simply repeats the functions as claimed without including a processor that is programmed to perform the functions. The specification does not indicate that the inventors had possession of the details of a computer or processor for performing the functions.
Claims 13-18 are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the claim recites the limitation of “a module for detecting secondary objects…,” “a module for determining a danger area…,” “a module for checking, for each objected detected by the radar, whether coordinates of the object are situated in the danger area…,” and “a module for estimating a time to collision.”  The specification repeats the language of “a module for…” as recited in the claim. The specification simply fails to include adequate description showing what is meant by that language.  There is no corresponding structure (or material or acts) disclosed in the specification in a way that one skilled in the art will understand what structure (or material or acts) could perform the cited function.
Claims 13-18, for at least the reasons set forth herein, claims 13-18 are also rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adam et al. (herein after “Adam”) (US 2019/0071013 A1) and in view of Nishimura (US 2017/0210383 A1).
Regarding claims 12, and 19, Adam is directed to a vehicle safety systems and methods for vehicle operating on a road, comprising:
Radar or sensor for identifying objects in a road in front of a vehicle (110) (paragraph 0034), wherein the DCM (130) identifies the object (14), the module (140) determines a distance between the vehicle (110) and the object (14) (paragraph 0035); the vehicle safety system calculates a location of the identified object in the traveling lane of the vehicle based on the offset distance between the object and the curvature line of the vehicle (paragraph 0032), wherein the DCM (130) further determines if the object (14) is in the same lane (20) as the vehicle (110) (paragraph 0052), wherein the DCM (130) further alerts the driver when the object (14) is in the same lane (20) as the vehicle (110) (paragraph 0052).
Adam is not disclosing or suggesting the features of “transmit a flag value for each object detected in the danger area to a computer and a module for estimating a time to collision.”
Nishimura discloses a vehicle collision avoidance assistance system, in which the avoidance control flag value FL is determined in the computer program for the automatic braking control, wherein the flag value FL is set to 0 when the avoidance control is not executed and that the flag value FL is et to 1 when the avoidance control is executed (paragraphs 0064, and 0065).  Nishimura further discloses a unit DSS-ECU (40) for calculating a time to collision (TTC) (see at least paragraphs 0049, and 0050).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle safety system and method as shown in Adam in combination with the teachings of “setting a flag value FL in the computer program for the automatic braking control, and calculating the time to collision with the movement object” as shown in Nishimura for the advantage of estimating a collision to potentially dangerous object located on the traveling lane of the vehicle or in proximity of the vehicle, and executing an automatic brake control when a risk of potential collision with an obstacle is detected.
Regarding claims 13, and 20, Adam discloses that “the vehicle safety system calculates a location of the identified object based on the distance to the object and angle of the object with respect to the vehicle” (paragraph 0032).  Adam further discloses that the relative speed module (216) that determines a relative speed differences based on the object location, the object speed, the vehicle location, and the vehicle speed (see at least paragraph 0085, and 0099).  Nishimura teaches that the “risk of collision of the own vehicle with forward obstacle” is determined based on a relative distance, a relative speed, and a relative acceleration of the own vehicle and the forward obstacle.
Regarding claim 14, Adam discloses that the DCM (130) determines a lane width (22) of the lane (20) of the vehicle (110) at the location (18) (paragraph 0040).  The DCM (130) further discloses that the DCM (130) further calculates the estimated lane width (26) near the object location (16) (paragraph 0043).
Regarding claims 15, 16, and 21, Nishimura further discloses the features of “filtering the objects detected by the radar in order to identify a most critical of the objects based on the flag values for flagging the presence of objects in the danger area and the times to collision” (paragraphs 0064-0069, when the potential risk of collision with objects detected by the radar, the flag value FL is set to zero, otherwise the flag value FL is set to 1).
Regarding claims 17, and 22, Nishimura further discloses the features of “a warning module that transmits a signal warning of the presence of a critical object to the driver by indicating the time to collision with the most critical object when the time to collision with the most critical object is less than or equal to said threshold value” (Figure 5; paragraph 0064, the alert device 16 is activated when the time collision TTC becomes smaller than the first set value TTC1.)
Regarding claim 18, Adam teaches that the motor vehicle (100) includes a computer (paragraphs 0124-0130).
Examiner’s Comments Regarding Another Cited References 
	US 9827985 B2 (Yoo reference) relates to system and method for autonomous navigation of vehicle.  The system is capable to recognize a collision risk between the autonomous vehicle and a target vehicle by detecting traveling information of the target vehicle, estimating movement of the target vehicle based on the detected traveling information, and calculating a collision risk value by recognizing a possibility of collision risk between the autonomous vehicle and the target vehicle, and generating a navigation path of the autonomous vehicle.  Yoo is not disclosing or suggesting “a module for determining a danger area based on the boundary lines of the main lane and a width of the main lane.”
	US 6,026,347 A (Schuster reference) describes a system/method for use with automated vehicle.  As disclosed by Schuster, the obstacle detection sensor estimates the position and velocity of an object/obstacle which is located on or near the way on which the vehicle is travelling.  Upon the detection of the obstacle, a determination is made whether a range to the obstacle is sufficient for braking the vehicle to a stop, then a determination whether the range to the obstacle is sufficient for a lane change.  However, Schuster is disclosing or suggesting “a module for detecting secondary objects in a determined danger area and including a module for calculating an actual distance between the motor vehicle and each object detected by the radar corresponding to a length of a segment between two points.”  Schuster is not teaching or even suggesting the features of “a module for determining a danger area based on the boundary lines of the main lane and a width of the main lane,” either.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667